     Case 4:17-cv-00516-LCB-JEO Document 103 Filed 04/04/19 Page 1 of 2            FILED
                                                                          2019 Apr-04 AM 08:06
                                                                          U.S. DISTRICT COURT
                 UNITED STATES DISTRICT COURT                                 N.D. OF ALABAMA

            FOR THE NORTHERN DISTRICT OF ALABAMA
                       MIDDLE DIVISION

JOHN THOMAS MILLER,                )
                                   )
           Plaintiff,              )
                                   )
v.                                 )    Case No. 4:17-cv-00180-LCB-JEO
                                   )
JEFFERSON DUNN, et al.,            )
                                   )
           Defendants.             )

MICHAEL STANLEY TOWNSEL, )
                         )
         Plaintiff,      )
                         )
v.                       )              Case No. 4:17-cv-00516-LCB-JEO
                         )
JEFFERSON DUNN, et al.,  )
                         )
         Defendants.     )

WILLIAM CASEY,                     )
                                   )
           Plaintiff,              )
                                   )
v.                                 )    Case No. 4:17-cv-00563-JEO
                                   )
KIM THOMAS, et al.,                )
                                   )
           Defendants.             )

ANTHONY ZELLER,                    )
                                   )
           Plaintiff,              )
                                   )
v.                                 )    Case No. 4:17-cv-00564-KOB-JEO
                                   )
KIM THOMAS, et al.,                )
                                   )
           Defendants.             )
     Case 4:17-cv-00516-LCB-JEO Document 103 Filed 04/04/19 Page 2 of 2

MICHAEL MCGREGOR,                      )
                                       )
            Plaintiff,                 )
                                       )
v.                                     )     Case No. 4:17-cv-00593-LCB-JEO
                                       )
JEFFERSON DUNN, et al.,                )
                                       )
            Defendants.                )

                                     ORDER

      Before the court are various motions to take the depositions of certain

inmates concerning these matters. (Docs. 108-110 in 4:17-cv-180-LCB-JEO;

Docs. 94-96 in 4:17-cv-516-LCB-JEO; Docs. 53-55 in 4:17-cv-563-JEO; Docs.

62-64 in 4:17-cv-564-KOB-JEO; and, Docs. 93-95 in 4:17-cv-593-LCB-JEO).

Upon consideration, the motions are hereby GRANTED.

      DONE and ORDERED, this the 3rd day of April, 2019.


                                ___________________________
                                JOHN E. OTT
                                Chief United States Magistrate Judge
